DETAILED ACTION
	This Office Action is in response to the IDS filed on 10/13/2021. Claim 7 is cancelled, Claim 21 is new, and Claims 1, 11 and 16 is amended in response filed on 06/30/2021. Claims 1-6 and 8-21 are presented for examination on the merits. Claims 1-6 and 8-21, now re-numbered as claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted 10/13/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
	Response to Arguments
1.	In view of the claim amendments filed on 06/30/2021 applicant’s arguments in pages 6-7 with respect to the rejection under 35 U.S.C § 103(a) have been considered including the following remarks: “..applicant has amended independent claim 1 to add dependent claim 7, indicated as allowable, and therefore, respectfully requests an indication of allowance for independent claim 1”. 
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 03/30/2021 are hereby withdrawn. 
 				Allowable Subject Matter
2.	  Claims 1-6 and 8-21 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 11, and 16 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Yeh (US 20110051930 A1, prior art on the record) discloses a tecnique to virtualize cryptographic keys. In one particular example, master keys used to protect other cryptographic keys are virtualized, such that each guest of a partition of a computing environment may have its own set of master keys. The set of master keys includes a key for each type of cryptographic key (e.g., AES or DEA) to be protected, and thus, the set may include one or more master keys (Yeh, Paragraph 0015).
	  Further, Yeh discloses computing environment 100 that includes, for instance, a central processor complex (CPC) 102 partitioned into one or more partitions or zones 104 (e.g., logical partitions 1-N), at least one host 106 (e.g., a control program, such as a hypervisor), one or more central processors 108, and an input/output subsystem 110. Each logical partition 104 is capable of functioning as a separate system. That is, each logical partition can be independently reset, initially loaded with an operating system, if desired, and operate with different programs. An operating system or application program running in a logical partition appears to have access to a full and complete system, but in reality, only a portion of it is available (Yeh, Paragraph 0016-0017). 
 Guillet et al. (US 20130129081 A1, cited in PTO-892) discloses that an electronic circuit is protected by masking and exploiting a circuit-specific customization so as to reduce the scope of attacks by observation and reduce the cost of 
Further, Guillet discloses that the masking-based countermeasure techniques are implemented by interleaving the sensitive data flowing within the cryptography circuit with the mask variable m, this interleaving being used to prevent the hidden channel from being analyzed by an attacker. The sensitive data or variables x correspond to variables that are both entirely predictable and share non-zero mutual information with the secret. This technique amounts to modifying the representation of the sensitive data x, to the quantity x.sym.m corresponding to the Vernam encryption of x by applying the key m using the operation .sym. designating an exclusive-OR type operation, also designated by the acronym XOR hereinafter in the description(Guillet Paragraph 0013).
	Although, the cited references above are from same or similar fields of endeavor however, the applicant’s invention is directed towards generating a protected key for selective use. 
	The subject matters of the independent claims 1, 11, and 13 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  creating a protected key to be used by a select processor on behalf of an entity unauthorized to use the protected key, wherein the creating is performed based on a request for the protected key, the creating comprising: obtaining a system mask and a system key; wrapping a clear key with the system key to provide a wrapped key; 
 	Independent claims 11 and 13 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record including the IDS filed on 10/13/2021, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 	Specifically, the substances of applicant’s arguments in pages 6-7 of the REMARKS filed on 06/30/2021 in view of the claim amendments has been considered. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 11, and 13 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498